Broyles, P. J.
The sole question in this case is whether the evidence authorized a finding by the jury that the defendant wilfully and intentionally drove his automobile against the automobile in which the plaintiff was riding, so as to constitute such a malicious tort as would come within subdivision sec. 17 a (2) of the bankruptcy act of July 1, 1898 (30 Stat. 550, U.. S. Comp. St. § 9601). The records fails to disclose any evidence which would have authorized such a finding. The plaintiff himself testified in effect that he did not know and could not say that the defendant deliberately or intentionally did so. The court, therefore, did not err in directing a verdict for the defendant. See, in this connection, Collier on Bankruptcy (11th ed.), 402, 441; Tinker v. Coldwell, 193 U. S. 473, 481 (24 Sup. Ct. 505, 48 L. ed. 758); 11 Am. B. R. 568).

Judgment affirmed.


Bloodworth, J., concurs. Stephens, J., dissents.